United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 08-2915
                                      ___________

United States of America,            *
                                     *
            Appellee,                *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Arkansas.
Adolfo Vargas-Vasquez, also known as *
Jesus Vargas-Vasquez,                * [UNPUBLISHED]
                                     *
            Appellant.               *
                                ___________

                               Submitted: November 5, 2009
                                  Filed: November 16, 2009
                                   ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Adolfo Vargas-Vasquez appeals the within-Guidelines-range sentence imposed
by the district court1 upon his guilty plea to illegally re-entering the United States after
being deported, in violation of 8 U.S.C. § 1326(a),(b)(1), 6 U.S.C. § 202(3) & (4), and
6 U.S.C. § 557. On appeal, counsel has moved to withdraw and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing the district court failed to properly



       1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
consider the 18 U.S.C. § 3553(a) factors and gave undue consideration to Vargas-
Vasquez’s criminal history.

        We review the imposition of sentences under a deferential abuse-of-discretion
standard, first ensuring that the district court committed no significant procedural
error, and then considering the substantive reasonableness of the sentence. See United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (listing factors that
constitute abuse of discretion). We find no procedural error in this case, see id. at 461
(describing procedural error), and we find the district court did not abuse its discretion
in considering Vargas-Vasquez’s criminal history and the sentence was not
substantively unreasonable, see Rita v. United States, 551 U.S. 338, 347-50 (2007);
United States v. Cadenas, 445 F.3d 1091, 1094 (8th Cir. 2006).

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal. Accordingly, we affirm the
judgment of the district court and grant counsel’s motion to withdraw.
                       ______________________________




                                           -2-